  Case 3:20-cv-01348-D Document 42 Filed 11/04/20                  Page 1 of 45 PageID 1218



                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION
                                                     §
   VANDELAY HOSPITALITY
                                                     §
   GROUP LLC D/B/A HUDSON
                                                     §
   HOUSE.,
                                                     §
             Plaintiff,                              §
                                                     §
   v.                                                §            Civil Action No. 3:20-CV-01348-D
                                                     §
   THE CINCINNATI INSURANCE                          §
   COMPANY,                                          §
                                                     §
                                                     §
                                                     §
             Defendant.                              §

                          PLAINTIFF’S SECOND AMENDED COMPLAINT


TO THE HONORABLE JUDGE OF SAID COURT:

TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW, Plaintiff Vandelay Hospitality Group LLC d/b/a Hudson House, and files

this Second Amended Complaint, complaining of and against The Cincinnati Insurance Company

(“Cincinnati”) over Cincinnati’s anticipated refusal to provide insurance coverage, and would

respectively show this Court the following:

                                        I.      PARTIES

        1.       Plaintiff Vandelay Hospitality Group LLC d/b/a Hudson House (“Vandelay”

and/or “Plaintiff”) is a Texas Limited Liability Company doing business in Dallas, Texas.

        2.       Defendant The Cincinnati         Insurance Company (“Cincinnati”             and/or

“Defendant”) is in the business of insurance in the State of Texas with a certificate of authority to

engage in the business of insurance in the State of Texas. Defendant is incorporated in the State

of Ohio, and maintains its principal place of business in Ohio.


PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                       PAGE 1
    Case 3:20-cv-01348-D Document 42 Filed 11/04/20                             Page 2 of 45 PageID 1219



                                     II.      JURISDICTION & VENUE

       3.         Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(a)(1) in that this is

an action where the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and Plaintiff and Defendant are citizens of different states. 1

       4.         Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to Plaintiff’s claims occurred in this District. Cincinnati

has marketed, advertised, sold and maintained insurance policies and otherwise conducted

extensive business, within this District. Venue is proper in Dallas County, Texas because, among

other reasons, all or a substantial portion, of the events involved in this lawsuit occurred in Dallas

County, Texas.

       5.         This Court has jurisdiction to grant declaratory relief under 28 USC § 2201 because

an actual controversy exists between the parties as to their respective rights and obligations under

the Policy with respect to the loss of business arising from the civil authority events detailed

below. 2

       6.         This Court has personal jurisdiction over Cincinnati because Cincinnati has

submitted to jurisdiction in this state by transacting business in Texas, contracting to insure a

person, property or risk located in Texas at the time of contracting and making a contract

substantially connected with Texas. Cincinnati’s business includes but is not limited to: (a) making

and issuing insurance contracts with the Plaintiff and Texas residents similar to the Plaintiff; (b)



1
 Plaintiff maintains that the Court is without jurisdiction based upon the lack of diversity and Defendant’s defective
removal of this action from the state court. Based upon the Court’s rulings, however, the sole basis for jurisdiction if
any, in this Court is under 28 U.S.C. § 1332(a)(1).
2
  Prior to removal, Plaintiff originally asserted claims under the Texas Declaratory Judgment Act. Because of
Defendant’s removal, the Texas Declaratory Judgment Act is no longer viable in this Federal Court proceeding.
Plaintiff reserves the right to seek relief under the Texas Declaratory Judgment Act in the event this Court is ultimately
determined to be without jurisdiction and/or this matter is remanded to the State Court.


PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                                          PAGE 2
  Case 3:20-cv-01348-D Document 42 Filed 11/04/20                  Page 3 of 45 PageID 1220



taking or receiving applications for insurance from Texas residents including the Plaintiff’s

application; (c) receiving or collecting premiums, commissions, membership fees, assessments,

dues or other consideration for any insurance or any part thereof, including any such consideration

or payments from the Plaintiff; and, (d) the issuance or delivery of contracts of insurance to

residents of the State of Texas or person authorized to do business in the State of Texas, including

the Plaintiff. In addition, Defendant Cincinnati exercises substantial, systematic, and continuous

contacts with Texas by doing business in Texas, serving insureds in Texas, and seeking additional

business in Texas.

                                      III.     INTRODUCTION

     7.        Plaintiff is the owner and operator of several restaurants in Dallas who have been

forced to cease its full-service operations as a result of physical damage and physical loss to

Plaintiff’s business property, including but not limited to its equipment and fixtures; as confirmed

by recent orders issued by the City of Dallas and the State of Texas, to cease its full-service

operations – through no fault of its own – as part of the City and State’s effort to slow the spread

of the COVID-19 global pandemic.

     8.        The limitations caused by the physical damage and loss, and as mandated by these

orders, presented an existential threat to Plaintiff and to other small, local businesses that employ

hundreds of Dallas residents. To protect its restaurants from situations like these, which threaten

its livelihoods based on factors wholly outside of its control, Plaintiff purchased, through

Cincinnati’s registered broker Swingle Collins Company, LLC (“Swingle”), a commercial

property insurance policy, that includes business interruption insurance, insuring Vandelay for

losses and damages resulting from occurrences, including the necessary suspension of business




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                      PAGE 3
  Case 3:20-cv-01348-D Document 42 Filed 11/04/20                 Page 4 of 45 PageID 1221



operations at any insured location caused by a government order, during the relevant time period

(hereinafter the “Policy”).

     9.        The Policy Vandelay acquired is known as an “all risk” or “exclusionary” policy.

Businesses obtain these type of policies due, among other reasons, to the fact that insurance

policies can be, and are often designed to be, so “dense,” complicated, and confusing, that an

insured’s ability to understand what is actually covered is difficult, at best. All-risk policies

dispense with much of the problems by insuring against all risks within a covered loss, unless the

risk is specifically excluded in the policy or an endorsement to the policy. Vandelay paid for and

obtained an exclusionary policy for these very reasons.

    10.        While the Policy was in effect, Plaintiff was forced to suspend or reduce business

at its covered premises due to the loss and damage caused by the virus, COVID-19 and the ensuing

orders issued by civil authorities in Dallas County and the State of Texas, mandating the

suspension of business for on-site services, as well as in order to take necessary steps to prevent

further loss and damage and minimize the suspension of business and continue operations.

    11.        Importantly, the insurance industry has promulgated, and in fact sell, commercial

insurance policies that include business interruption insurance, that specifically excludes coverage

of losses relating to viruses. Although the Policy in the instant case contains an endorsement

specifically excluding bacteria from the Policy’s coverage, the Virus Exclusion Endorsement is

not part of the Policy and no other term, provision or endorsement excludes viruses from the Policy

coverage.

    12.        In blatant breach of its insurance obligations that it voluntary undertook in

exchange for Plaintiff’s premium payments, Cincinnati has effectively indicated that Plaintiff’s

claims for loss and damage arising from the COVID-19 virus and the City and State-ordered




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                      PAGE 4
  Case 3:20-cv-01348-D Document 42 Filed 11/04/20                   Page 5 of 45 PageID 1222



interruption of its restaurants was denied without any good faith investigation. As a result, Plaintiff

now brings this action to ensure Plaintiff’s receipt of the benefits of the all-risk commercial

business owner’s insurance Policy issued to Plaintiff, which provides for coverage for losses

incurred due to a “necessary suspension” of its operations, including when its businesses are forced

to close due to a government order.

                                 IV.       FACTUAL ALLEGATIONS

    13.        In exchange for substantial premiums, Cincinnati sold a commercial property

insurance policy promising to indemnify Vandelay for losses and damages resulting from

occurrences, including the necessary suspension of business operation at any insured location

caused by a government order, during the relevant time period (hereinafter the “Policy”).

Vandelay purchased the Cincinnati’s commercial Policy through Cincinnati’s registered insurance

broker, Swingle.

    14.        The Policy is an “all risk” policy that provides broad coverage for losses and

damages caused by any cause unless expressly excluded in writing.

    15.        The Policy insures three (3) of Vandelay’ s restaurants, two (2) Hudson House

locations and Drake’s Hollywood (sometimes collectively referred to as “Insured Restaurants”

and/or “Restaurants”).

    16.        The Insured Restaurants are covered under Cincinnati Policy ECP0495629, which

was effective from July 6, 2019 through July 6, 2020. The Policy had been continuously in full

force and effect since inception.

    17.        To protects its Restaurants in the event it suddenly suspends operations for reasons

outside its control, or in order to prevent further property damage, Vandelay obtained business

interruption insurance from Cincinnati.



PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                        PAGE 5
  Case 3:20-cv-01348-D Document 42 Filed 11/04/20                Page 6 of 45 PageID 1223



    18.        Cincinnati’s Policy coverage forms provide “Business Income” coverage, which

promises to pay for actual loss due to the necessary suspension of operations caused by, among

other things, accidental physical loss or accidental damage to the covered property.

    19.        Cincinnati’s Policy coverage forms also provide “Extra Expense” coverage, which

promises to pay the necessary expenses incurred to avoid or minimize the suspension of business

and to continue operations.

    20.        Cincinnati’s Policy coverage forms also provide “Dependent Property” coverage,

which promises to pay for actual loss due to the necessary suspension of operations caused by

direct loss to dependent property.

    21.        Cincinnati’s Policy coverage forms also provide for “Civil Authority” coverage,

which promises to pay for loss caused by action of civil authority that prohibits, among other

things, access to the premises.

    22.        Cincinnati’s Policy coverage forms also provide for “Extended Business Income”

coverage, which promises to pay for actual loss due to the necessary suspension of operations

caused by accidental physical loss or accidental physical damage to the covered property.

    23.        Cincinnati’s Policy coverage forms also provide “Ingress and Egress” coverage,

which promises to pay for actual loss due to the necessary suspension of operations caused by the

prevention of existing ingress or egress at the premises.

    24.        Cincinnati’s Policy coverage forms also provide “Sue and Labor” coverage, which

requires the insured “[t]ake all reasonable steps to protect the Covered Property from further

damage and keep record of your expenses necessary to protect the Covered Property, for

consideration in the settlement of the claim” in the event of a loss of damage. Plaintiff has taken

such steps, for example, complying with the Stay at Home and Closure Orders.




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                      PAGE 6
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                 Page 7 of 45 PageID 1224



    25.        Unlike some policies that provide Business Income (also referred to as “business

interruption”) coverage, Cincinnati’s Policy coverage forms do not include, and are not subject to,

any exclusion for losses caused by viruses or communicable diseases.

    26.        Upon information and belief, Cincinnati has, on a widescale and uniform basis,

refused to pay its insureds under its Business Income, Extra Expense, Dependent Property, Civil

Authority, Extended Business Income, Ingress and Egress coverages for losses suffered due to

COVID-19, any executive orders by civil authorities that required the necessary suspension of

business, and any efforts to prevent further property damage or to minimize the suspension of

business and continue operations.

Coronavirus (COVID-19) and Dallas’ & Texas’ Response

    27.        For years, if not decades, the Center for Disease Control and the World Health

Organization (“WHO”) have been warning about the possibility of an airborne virus that could

cause a worldwide pandemic. Coronavirus (COVID-19) (hereinafter “COVID-19”) is a highly

contagious airborne virus that has rapidly spread and continues to spread across the United States.

On January 30, 2020, the Director of WHO declared the 2019 Coronavirus “outbreak a Public

Health Emergency of International Concern.”

    28.        On March 11, 2020, the WHO declared the CONVID-19 virus outbreak a pandemic

(a widespread epidemic).

    29.        The following day, on March 12, 2020, a Declaration of State of Disaster was issued

by Texas Governor Abbot to take additional steps to prepare for, respond to, and mitigate the

spread of SARS-CoV-2.




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                     PAGE 7
  Case 3:20-cv-01348-D Document 42 Filed 11/04/20                  Page 8 of 45 PageID 1225



    30.          That same day on March 12, 2020, the Mayor of Dallas “declared a local state of

disaster” for the City of Dallas resulting “from the COVID-19 Pandemic” and issued an Order

prohibiting public gatherings of more than 500 people.

    31.          On March 12, 2020, Dallas County Judge Clay Jenkins, under the authority of

Texas Government Code section 108, issued a DECLARATION OF LOCAL DISASTER FOR

PUBLIC HEALTH EMERGENCY. The Declaration stated that “a local state of disaster for public

health emergency is hereby declared for Dallas County, Texas, pursuant to Section 418.108(a) of

the Texas Government Code.

    32.          Judge Jenkins also issued an order on March 12, 2020 stating:

          The virus that causes 2019 Coronavirus Disease (COVID-19) is easily transmitted
          through person to person contact, especially in group settings, and it is essential
          that the spread of the virus be slowed to protect the ability of public and private
          health care providers to handle the influx of new patients and safeguard public
          health and safety.

    33.          On March 16, 2020, President Trump acknowledged the gravity of the COVID-19

pandemic and introduced new guidelines to limit people’s interactions, including that all

Americans should avoid groups of more than 10 people.

    34.          On March 16, 2020, Dallas County issued an Amended Order that barred public,

private or community gatherings of more than fifty (50) persons. It also provided that: “Restaurants

with or without drive-in or drive-through services and microbreweries, micro-distilleries, or

wineries may only provide take out, delivery, or drive-through services as allowed by law.”

    35.          The City of Dallas also issued an Amended Order on March 16, 2020 prohibiting

access and use of any premises operated as dine-in restaurants, but allowing operation only as

regulated take-out services. The Amended Dallas City Order further provided that “[t]he owner,

manager, or operator of any facility that is likely to be impaired by these regulations shall post a



PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                      PAGE 8
  Case 3:20-cv-01348-D Document 42 Filed 11/04/20                  Page 9 of 45 PageID 1226



copy of these regulations onsite and visible to users of the facility and provide a copy to any user

of the facility asking for a copy.” Dallas County issued another Amended Order, which prohibited

“[p]ublic or private Recreational Gatherings and Community Gatherings.” It further ordered that

“[b]ars, lounges, taverns, private clubs, arcades, and gyms shall close.”

    36.        Effective on March 17, 2020, and in accordance with public health

recommendations and directives coming from federal, state and county officials, Plaintiff

announced it would be closing all Restaurant locations until the appropriate authorities determined

the danger from the COVID-19 pandemic has passed and it is safe to reopen.

    37.        Any debate over whether or not Plaintiff was required to temporarily close all of its

Texas Restaurant locations was quashed when, on March 19, 2020, Texas Governor Abbott issued

a Public Health Disaster Declaration and Executive Order that, among other things, prohibited

Texans from gathering in groups of ten or more people, which constructively closed all of

Plaintiff’s Restaurants.

    38.        That same day, the Texas Commissioner of the Department of the State Health

Services issued a proclamation, pursuant to Texas Health and Safety Code § 81.002, which (1)

declared a public health disaster for the entire State of Texas; and then (2) ordered that everyone

in Texas “shall act responsibly to prevent and control communicable disease.”

    39.        The Order then listed several standards of responsible action to “reduce and delay

the spread of COVID-19,” including:

          •   “Limit as much as possible close contact with other people. Stay six feet away.”

          •   “Do not gather in social groups of more than ten (10) individuals.”

          •   “Limit trips into the public to essential outings. Traveling to work, the grocery store,

              the pharmacy or to seek medical care would be considered essential trips.”




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                       PAGE 9
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                     Page 10 of 45 PageID 1227



           •    “Restaurants should not allow dine-in options, either inside or outside.”

    40.           Dallas County issued another Amended Order requiring those living in Dallas

County to shelter at their residence, effective at 12 a.m. March 24, 2020. It allowed only essential

businesses to continue to operate.

    41.           Dallas County issued a subsequent Amended Order continuing the extraordinary

rules and regulations previously adopted, and amended the previous Order stating:

          WHEREAS, this Emergency Order is necessary because of the propensity of the
          virus to spread to person to person and also because the virus is physically causing
          property damage due to its proclivity to attach surfaces for prolonged periods of
          time;

          WHEREAS, this Emergency Order is necessary to protect the lives, health, welfare,
          and safety of the County’s residents from the devastating impacts of this pandemic.
          ....

    42.           The Amended Dallas County Order further provides as to Restaurants:

               Restaurants. Restaurants with or without drive-in or drive-through services and
               microbreweries, micro-distilleries, or wineries may only provide take out,
               delivery or drive-through services as allowed by law. In-person service is
               prohibited. Customers may order and pay inside, but are prohibited from
               waiting inside the restaurant for their food. All food must be brought outside to
               customers. To allow for increased access to restaurants, this Order hereby
               suspends all laws and regulations prohibiting people from walking in a drive-
               through.

Plaintiff’s All-Risk Insurance Policy

    43.           At all relevant times hereto, Plaintiff was an insured under the Policy. At all times

mentioned herein, the Policy covered the Restaurants/Premises identified above. Plaintiff intended

to purchase, and did in fact purchase, an exclusionary policy, intending to cover, among other

things, all business interruptions caused by any event other than those specifically excluded in the

Policy in writing.




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                        PAGE 10
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                    Page 11 of 45 PageID 1228



    44.            Plaintiff has performed all of its obligations under the Policy, including but not

limited to the payment of premiums and timely reporting of claims. Therefore, the Policy has been

in effect since July 6, 2019 without interruption.

    45.            The Policy pays for direct physical loss to the covered Restaurants as well as

business income and extra expenses incurred due to the necessary suspension of operations. The

Policy also pays for losses incurred as a result of business interruption caused by an order from a

civil authority.

    46.            Under the heading “Covered Causes of Loss,” Cincinnati agrees to pay for “direct

‘loss’ unless the ‘loss’ is excluded or limited in the Policy.

    47.            Cincinnati did not exclude or limit coverage for losses from viruses in Plaintiff’s

Policy. The Policy also did not exclude pandemic coverage, communicable disease coverage or

anything similar.

    48.            Cincinnati’s conclusory position that the COVID-19 does not constitute direct

physical damage, and thus no coverage exists, is not supported by the Policy, or the facts.

    49.            Direct physical loss can exist without actual structural damage to property. In

analogous circumstances to the COVID-19 agent, the presence of harmful substances at or on a

property can constitute property damage or direct physical loss that triggers first party property

damage. For instance, ammonia accidentally released into a facility, renders the building unsafe

until it can be removed: covered property damage has occurred. If the presence of harmful

substances renders the property uninhabitable or unstable, the coverage requirement of direct

physical loss as a necessary condition has been met. It has consistently been held that the presence

of a dangerous substance in a property constitutes “physical loss or damage.”

    50.            Losses due to COVID-19 are a Covered Cause of Loss under Cincinnati’s Policy.




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                       PAGE 11
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                    Page 12 of 45 PageID 1229



    51.           In the Building and Personal Property Coverage Form and Business Income (and

Extra Expense) Coverage Form, Cincinnati agreed to pay for its insureds’ actual loss of Business

Income sustained due to the necessary suspension of its operations during the “period of

restoration” caused by direct “loss” to property at the covered premises.

    52.           “Loss” is defined to mean accidental physical loss or accidental physical damage.

    53.           “Suspension” is defined to mean the slowdown or cessation of business activities

and that part or all of the covered premises is rendered untenable.

    54.           “Period of restoration” is defined to mean the period of time that begins at the time

of direct loss.

    55.           “Business Income” is defined to mean net income (net profit or loss before income

taxes) that would have been earned or incurred and continuing normal operating expenses

sustained including payroll.

    56.           The presence of virus or disease can constitute physical loss of or damage to

property, as the insurance industry has recognized since at least 2006. When preparing so-called

“virus” exclusions to be placed in some policies, but not others, the insurance industry drafting

arm – Insurance Services, Inc., or “ISO” – circulated a statement to state insurance regulators that

included the following:

        Disease-causing agents may render a product impure (change its quality or
        substance), or enable the spread of disease by their presence on interior building
        surfaces or the surfaces of personal property. When disease-causing viral or
        bacterial contamination occurs, potential claims involve the cost of replacement of
        property (for example, the milk), cost of decontamination (for example, interior
        building surfaces), and business interruption (time element) losses. Although
        building and personal property could arguably become contaminated (often
        temporarily) by such viruses and bacteria, the nature of the property itself would
        have a bearing on whether there is actual property damage. An allegation of
        property damage may be a point of disagreement in a particular case.




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                        PAGE 12
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                  Page 13 of 45 PageID 1230



    57.        The ISO also created a new “amendatory endorsement” to exclude loss due to virus

or bacteria from coverage afforded by certain insurance policies. The ISO amendatory

endorsement states that there is “no coverage for loss or damage caused by or resulting from any

virus, bacterium or other microorganism that induces or is capable of inducing physical distress,

illness or disease” (the “Virus Exclusion”).

    58.        The insurance industry has promulgated forms that recognize the distinction

between viruses and bacterium and, when applicable, provide for the exclusion of both. One such

promulgated form provides:




    59.        Unlike many commercial property policies available in the market, the subject

Policy sold by Cincinnati does not include an exclusion for loss caused by a virus. The Policy has

rules and conditions regarding bacteria, but it is undisputed that a virus is not a bacterium.




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                      PAGE 13
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                                  Page 14 of 45 PageID 1231



COVID-19 and the Covered Cause of Loss

     60.           COVID-19 is a highly contagious virus that has rapidly spread and continues to

spread across the United States. It is a physical substance, human pathogen and can be present

outside the human body in viral fluid particles. According to the CDC, everyone is at risk of getting

COVID-19.

     61.           COVID-19 is spread by a number of methods, including “community spread,”

meaning that some people have been infected and it is not known how or where they became

exposed. Public health authorities, including the CDC, have reported significant ongoing

community spread of the virus throughout the United States.

     62.           The CDC has reported that a person can become infected with COVID-19 by

touching a surface or object such as a table, floor, wall, furniture, desk, countertop, touch screen

or chair that has the virus on it, and then touching their own mouth, nose or eyes. COVID-19 can

also be transmitted through the air ducts, such as those in air conditioner units and heaters.

COVID-19 can and does live on and/or remains capable of being transmitted and active on inert

physical surfaces.

     63.            COVID-19 infections are spread through droplets of different sizes, which can be

deposited on surfaces or objects. A human sneeze can expel droplets of mucus and saliva that

travel at nearly a hundred miles an hour and can spread up to 27 feet. 3




3
  Sarah Gibbens, “See how a sneeze can launch germs much farther than 6 feet,” National Geographic (April 17, 2020),
available at www.nationalgeographic.com/science/2020/04/ coronavirus-covid-sneeze-fluid-dynamics-in-photos/ (last visited
April 20, 2020).




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                                           PAGE 14
    Case 3:20-cv-01348-D Document 42 Filed 11/04/20                               Page 15 of 45 PageID 1232



      64.          According to a report in the New York Times, “[a]n infected person talking for five

minutes in a poorly ventilated space can produce as many viral droplets as one infectious cough.” 4

The more people in a conversation, the more droplets are dispersed.

      65.          Although these droplets are smaller and less visible than rust, mold, or paint, they

are physical objects which can travel to other objects and cause harm.

      66.          These droplets can spread COVID-19 when they reach humans directly, or when

they land on habitable surfaces where they can survive until that surface is touched by a potential

host. 5

      67.          Droplets containing COVID-19 infect a variety of surfaces and objects for a period

of hours, days or weeks, if not longer. After inspecting a cruise ship inhabited by passengers

carrying COVID-19, the CDC reported that COVID-19 was detectable on various surfaces inside

the cruise ship up to 17 days after passengers had vacated the cabins. 6

      68.          Moreover, the New England Journal of Medicine reported finding that

experimentally-produced aerosols containing the virus remained infectious in tissue-culture

assays, with only a slight reduction infectivity during a 3-hour period of observations. An April

2020 study published in the journal Emerging Infectious Diseases found a wide distribution of

COVID-19 on surfaces and in the air about 13 feet from patients in two hospital wards. This means




4
  See Yuliya Pashina-Kottas, et al., “This 3-D Simulation Shows Why Social Distancing Is So Important, The New York Times
(April 21, 2020), available at https://www.nytimes.com/interactive/2020/04/14/science/coronavirus-transmission-cough-6-feet-
ar-ul.html (last visited April 21, 2020).

5
  See, e.g., CDC website, “How COVID-19 Spreads,” 2020, available at https://www.cdc.gov /coronavirus/2019-ncov/prevent-
getting-sick/how-covid-spreads.html (last visited April 21 2020).

6
  See Leah E. Moriary, et al., “Public Health Responses to COVID-19 Outbreaks on Cruise Ships — Worldwide, February–March
2020,”     69    Morbidity       and     Mortality    Weekly   Report    347     (March     23,   2020),    available  at
https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6912e3-H.pdf (last visited April 21, 2020).




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                                             PAGE 15
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                  Page 16 of 45 PageID 1233



that there has been a positive finding of COVID-19 in the air. In another study, published in the

midRxiv depository, has found that the virus could remain in the air 3 hours post aerosolization.

    69.        COVID-19 has been transmitted by way of human contact with surfaces and items

of physical property located in Dallas County, Texas. COVID-19 has been transmitted by way of

human contact with airborne COVID-19 particles emitted into the air at premises in Dallas County,

Texas.

    70.        The presence of any COVID-19 particles renders items of physical property unsafe

and the premises unsafe.

    71.        The presence of any COVID-19 particles on physical property impairs its value,

usefulness and/or normal function.

    72.        The presence of any COVID-19 particles causes direct physical harm, direct

physical damage and direct physical loss to property.

    73.        The presence of people infected with or carrying COVID-19 particles renders

physical property in their vicinity unsafe and unusable, resulting in direct physical loss to that

property.

    74.        The presence of people infected with or carrying COVID-19 particles at premises

renders the premises, including property located at that premises unsafe, resulting in direct physical

loss to the premises and property.

    75.        Plaintiff’s premises have likely been infected with COVID-19 and they have

suffered direct physical loss to the property. The incubation period for COVID-19 is at least 14

days if not longer. Current evidence shows that the first death from COVID-19 occurred as early

as February 6, 2020 – weeks earlier than previously reported, suggesting that the virus has been

circulated in the United States far longer than previously assumed.




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                      PAGE 16
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                   Page 17 of 45 PageID 1234



    76.        It is likely that Plaintiff’s customers, employees and other visitors to the insured

properties over the last several months were infected with COVID-19 and thereby infected the

insured properties with COVID-19. Upon information and belief, at least a handful of Plaintiff’s

employees and customers have been infected with COVID-19.

    77.        To reduce the spread of the disease, the CDC has recommended that businesses

clean and disinfect all surfaces, prioritizing the most frequently touched surfaces, which Plaintiff

has done to the premises.

    78.        The Policy requires Plaintiff “[t]o take all reasonable steps to protect the Covered

Property from further damage” when a loss occurs, which in this instance required Plaintiff to

suspend operations to reduce the spread of COVID-19 and to prevent further losses occasioned by

its spread on Plaintiff’s premises. Plaintiff has taken such steps, including complying with all

government Orders relating to COVID-19, which included suspension of business, disinfection of

premises, and social distancing/limiting the number of patrons on premises.

    79.        At the very least, Plaintiff suffered a physical loss of the covered property as a result

of the COVID-19 coronavirus and the mandated orders and actions taken to limit the impact of the

pandemic. To date, Dallas County has had more than 105,000 positive cases of COIV-19 including

1,269 deaths. As a result of COVID-19, and the emergency orders, Plaintiff not only suffered a

loss, but it also caused physical property damages to the Plaintiff’s insured locations.

    80.        As a result of the government Orders and the COVID-19 virus, Plaintiff suffered

losses covered by the Policy, including, but not limited to the COVID-19 virus attaching to the

surfaces of the insured’s locations for prolonged periods of time, physical contamination of the

entire insured premises, the COVID-19 virus infecting Plaintiff’s employees as well as Plaintiff’s

customers, which all constitute a physical loss.




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                        PAGE 17
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                  Page 18 of 45 PageID 1235



    81.        Loss of use of property that has not been physically altered constitutes “physical

loss or damage” for purposes of first-party property insurance. Plaintiff lost its use of the premises

as a result of the Orders and as a result of the premises likely being contaminated by the COVID-

19 virus.

    82.        As the drafter of the Policy, if Cincinnati had wished to exclude from coverage as

“physical loss or damage” loss of use of property that has not been physically altered or deformed,

it could have caused explicit language stating such a definition, but it did not do so.

    83.        The presence of COVID-19 caused direct physical loss of or damage to the covered

property or “premises” under the Policy, by denying use of and damaging the covered property

and by causing a necessary suspension of operations during a period of restoration.

    84.        The Closure Orders prohibited access to and use of Plaintiff’s covered property,

and the area immediately surrounding damaged property, in response to dangerous physical

conditions resulting from the damage or continuation of the Covered Cause of Loss that covered

the damage.

    85.        The presence of COVID-19 and the Closure Orders caused a direct loss to

Plaintiff’s dependent property, which resulted in a loss of Business Income sustained.

    86.        The presence of COVID-19 and the Closure Orders caused a direct loss to locations

contiguous to Plaintiff’s premises, which prevented existing ingress and/or egress at Plaintiff’s

premises and caused a loss of Business Income sustained and necessary Extra Expense incurred.

    87.        And here, Plaintiff’s Restaurant interruption and closure is indisputably a “physical

loss” event. Patrons were prohibited to venture inside the restaurant because it was physically

dangerous, which is why the relevant Civil Orders were issued, effectively shutting down

Plaintiff’s restaurants during the relevant time period.




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                      PAGE 18
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                  Page 19 of 45 PageID 1236



    88.        COVID-19 and its pernicious spread created inherently dangerous conditions

where the Restaurants and property within them were at immediate and imminent risk of exposure

to COVID-19. This caused them to suspend operations and lose access to the Restaurants, which

rendered them untenantable.

    89.        Under the Civil Orders, the Restaurants were required to close their dining rooms

to the public, thereby prohibiting access to, use of, and operations at the Restaurants and rendering

them untenantable.

    90.        Under the Civil Orders, the Restaurants were required to suspend dine in food

offerings at the Restaurant and service of dine in food to customers, thereby prohibiting access to,

use of, and operations at the Restaurants and rendering them untenantable.

    91.         Under the Civil Orders, customers were prohibited from accessing and using the

Restaurants’ dining rooms, thereby prohibiting access to, use of, and operations at the Restaurants

and rendering them untenantable.

    92.        Under the Civil Orders, customers were prohibited by social distancing guidelines

from accessing and utilizing the Restaurants’ dining rooms, thereby prohibiting access to, use of,

and operations at the Restaurants and rendering them untenantable.

    93.        Under the Civil Orders, the Restaurants’ employees were prohibited from traveling

to or accessing the Restaurants for purposes of preparing and serving dine in food, thereby

prohibiting access to, use of, and operations at the Restaurants and rendering them untenantable.

    94.        Under the Civil Orders, the Restaurants’ employees were prohibited from traveling

to or accessing portions of the Restaurants (and property therein) utilized exclusively for preparing

and serving dine in food, thereby prohibiting access to, use of, and operations at the Restaurants

and rendering them untenantable.




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                     PAGE 19
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                  Page 20 of 45 PageID 1237



    95.        Under the Orders, the Restaurants’ employees were prohibited from working in

close proximity to each other, thereby prohibiting access to, use of, and operations at the

Restaurants’ and rendering them untenantable. This includes, but is not limited to, social distancing

requirements and other safety requirements that are not compatible with professional use of a

kitchen.

    96.        Under the Orders, the Restaurants lost access to portions of the Restaurants (and

property therein), lost use of the Restaurants (and property therein), lost necessary use of necessary

facilities at the Restaurants (and property therein), and suspended operations at the Restaurants

which became untenantable.

    97.        Because, inter alia, the spread of Coronavirus rendered the Restaurants’ facilities

no longer usable for their intended purpose(s), and in many cases impossible to operate safely, it

directly caused them to suffer physical damage and loss.

    98.        As a result of the spread of Covid-19, and related government orders, customers

and dependent properties were unable to and/or prohibited from holding events from which the

Restaurants were contacted to generate and usually generated income.

    99.        As a result, the Restaurants suffered and continue to suffer substantial lost business

income and other financial losses. These extraordinary losses of business income (and concern for

their employees’ welfare) are precisely why the Restaurants took out insurance policies with

Defendant that included business interruption coverage, which were meant to cover these losses.

   100.        The State of Texas the City of Dallas have issued and continue to issue authoritative

orders governing Dallasites and their businesses, including Plaintiff’s Restaurants, in response to

COVID-19 pandemic, the effect of which have required and continue to require Plaintiff to




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                      PAGE 20
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                 Page 21 of 45 PageID 1238



significantly reduce operations and have limited and continue to limit access, to the covered

premises.

   101.        Not only has Dallas authorities acknowledged COVID-19 as causing direct

physical loss and damage to property, but state and local governmental authorities and public

health officials around the United States have acknowledged the same. For example: (a) the State

of Colorado issued a Public Health Order indicating that “COVID-19…physically contributes to

property loss, contamination and damage…” (b) the City of New York issued an Emergency

Executive Order in response to COVID-19 and the Pandemic, in part “because the virus physically

is causing property loss and damage” (c) Broward County, Florida issued an Emergency Order

acknowledging that COVID-19 “is physically causing property damage” (d) the State of

Washington issued a stay at home Proclamation stating the “COVID-19 pandemic and its

progression…remains a public disaster affecting life, health [and] property.” (e) The State of

Indiana issued an Executive Order recognizing that COVID-19 has the “propensity to physically

impact surfaces and personal property” (f) the City of New Orleans issued an order stating “there

is reason to believe that COVID-19 may spread amongst the population by various means of

exposure, including the propensity to attach to surfaces for a prolonged period of time, thereby

spreading from surface to person and causing property loss and damage in certain circumstances”

(g) the State of New Mexico issued a Public Health Order acknowledging the “threat” COVID-19

“poses” to “property” (h) North Carolina issued a statewide Executive Order in response the

Pandemic not only “to assure adequate protection for lives” but also to “assure adequate protection

of …property” (i) the City of Los Angeles issued an Order in response to COVID-19 “because

among other reasons, the COVID-19 virus can spread easily from person to person and it is

physically causing property loss or damage due to its tendency to attach to surfaces for prolonged




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                    PAGE 21
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                  Page 22 of 45 PageID 1239



periods of time; and (j) the City of Kansas, Missouri issued a Proclamation in response to COVID-

19 “to protect life and property.”

   102.        The Orders were issued due to direct physical loss of and/or direct physical damage

to properties. There are numerous individuals who have tested positive for COVID-19, and those

numbers continue to grow. COVID-19 was and is present in these areas because, for example, it

has attached to properties and surfaces on, at, or within properties near the Restaurants; and

because COVID-19 was and is being transmitted in or between properties throughout the areas

near the Restaurants, including but not limited to transmission through the air, through ventilation

systems, or through contact with contaminated surfaces. The presence of COVID-19 resulted in

and continues to result in direct physical loss, including but not limited to loss of use of premises,

as well as direct physical damage to premises, and this direct physical loss and/or direct physical

damage prompted the issuance of the Orders.

   103.        Had Cincinnati wanted to exclude pandemic-related losses under the Policy, it

easily could have attempted to do so on the front-end with an express exclusion. Instead, Cincinnati

collected substantial premiums, and after a pandemic and the resulting closure orders caused

catastrophic business losses to Plaintiff to try to limit its exposure on the backend through its

erroneous assertion that the presence of the COVID-19 is not a physical loss and thus is not a

covered cause of loss under the Policy.

Cincinnati Anticipatorily Repudiates Plaintiff’s Insurance Coverage

   104.        On March 17, 2020, Plaintiff through Swingle, provided a timely notice of claim

under the Policy to Cincinnati’s agent for notice of claims.




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                      PAGE 22
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                   Page 23 of 45 PageID 1240



   105.          On March 23, 2020, Cincinnati’s agent submitted a reservation of rights letter to

Plaintiff, which clearly indicated Cincinnati’s position of no coverage. For example, Cincinnati

states:

          At the threshold, there must be direct physical loss or damage to Covered Property
          caused by a covered cause of loss in order for the claim to be covered. Covered
          Property generally entails your premises and business personal property. Direct
          physical loss or damage generally means a physical effect on Covered Property,
          such as a deformation, permanent change in physical appearance or other
          manifestation of a physical effect. Your notice of claim indicates that your claims
          involves Coronavirus. However, the fact of the pandemic, without more, is not
          direct physical loss or damage to property at the premises.


   106.          Although Plaintiff has yet to receive a formal denial of coverage, the above

statement from Cincinnati’s agent is clear: Cincinnati has no intention of providing coverage under

its Policy.

   107.          While representing to its insured that it will diligently investigate business

interruption claims connected to the COVID-19 pandemic, Cincinnati has told the investors the

truth: that it will not honor such claims.

   108.          Specifically in its 10-Q filing for Q1 2020, Cincinnati stated:

          Virtually all of our commercial property policies do not provide coverage for
          business interruption claims unless there is direct physical damage or loss to
          property. Because a virus does not produce direct physical damage or loss to
          property, no coverage exists for this peril – rendering an exclusion unnecessary.
          For this reason, most of our standard market commercial property policies in states
          where we actively write business do not contain a specific exclusion for COVID-
          19. While we will evaluate each claim based on the specific facts and circumstances
          involved, our commercial property policies do not provide coverage for business
          interruption claims unless there is a direct physical damage or loss to property.


   109.          Consistent with this position, and while purporting to reserve its rights, Cincinnati

provided a letter responding to Plaintiff’s claims twice stating: “Your notice of claim indicates that




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                      PAGE 23
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                  Page 24 of 45 PageID 1241



your claim involves Coronavirus. However, the fact of the pandemic, without more, is not direct

physical loss or damage to property at the premises.” Cincinnati’s letter further demanded

additional information prior to rending a coverage decision under the guise of conducting an

investigation. But the 10-Q and Cincinnati’s letter are the same. The only difference is that the 10-

Q states outright what the letter implies: Cincinnati has no intention of paying out under the

Policies.

   110.        As the 10-Q and letters make clear, Cincinnati’s premediated strategy to deny all

COVID-19-related claims applies even where an insured expressly negotiated for virus coverage.

   111.        Given Cincinnati’s intention to issue categorical denials of all claims arising out of

the COVID-19 pandemic, it is no surprise that Cincinnati failed to evaluate Plaintiff’s claims based

on all the information that could be gathered from a fair and neutral individualized investigation.

Cincinnati further failed to review ample publicly-available and easily-accessible information

regarding the claims, and failed to secure an outside counsel opinion on coverage to avoid bias.

Cincinnati has made no request to visit or inspect any of the covered premises.

   112.        Instead, Cincinnati asserts that it is Plaintiff’s burden to show “certain key

elements” of coverage to Cincinnati, and then demands that prior to rending a coverage decision,

Plaintiff must expend the time and expense to supply information that is otherwise readily-

available to Cincinnati.

   113.        Cincinnati’s letters further misstate Policy terms and engineer new post-hac

requirements for coverage (including, for example, requiring “direct physical loss or direct

physical damage … to property at the covered premises,” rather than the requirement as stated in

the Policy that “direct ‘loss’” cause the suspension). Cincinnati’s letters also quote at length

numerous provisions from the Policy with no explanation.




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                     PAGE 24
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                      Page 25 of 45 PageID 1242



   114.           Plaintiff, on the other hand, satisfied all of its duties under the Policy and law.

   115.           Cincinnati’s repudiation of the Policy that Plaintiff purchased to protects its

Restaurants and employees is unlawful. The governmental actions affecting Plaintiff’s premises

have caused a loss of income and increase in expenses, among other covered costs. This risk – of

governmental action – is nowhere limited or excluded in the Policies.

   116.           Cincinnati is required under the Texas Insurance Code to conduct a timely

investigation of Plaintiff’s claims. Cincinnati has wholly failed to undertake this duty to

investigate, and instead, has attempted to shift the burden to investigate on the Plaintiff. Such a

blatant disregard of its duties to conduct a good faith investigation within the permissible time

frame constitutes bad faith under the Insurance Code.

   117.           By denying Plaintiff’s claim without inspecting the Restaurant premises, Cincinnati

has waived any right to inspect the premises, deny coverage for any reason related to conditions

at those locations, or raise any defense related to conditions at those locations or facts specific to

the Restaurants.

   118.           The nature of Cincinnati’s denial of the Restaurants’ claims and its lack of

consideration given to the claim, indicate that Cincinnati could not have engaged in a good faith

or reasonable investigation of the claims which included assessment of facts or issues relevant to

the Restaurant.

   119.           Cincinnati accepted the premiums paid by the Restaurants with no intention of

providing lost business income, physical damage, civil authority or other applicable coverage for

claims like those submitted by Plaintiff, and which were effectively denied by Cincinnati.

   120.           Moreover, based upon Cincinnati’s systematic, across-the-board denials of similar

claims across the country were part of a premeditated strategy by Cincinnati to deny all claims




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                          PAGE 25
    Case 3:20-cv-01348-D Document 42 Filed 11/04/20                               Page 26 of 45 PageID 1243



related to COVID-19 and the Closures orders. These denials were untethered to the facts of the

claims, which Cincinnati did not adequately investigate, or the specific coverage provided, and

were therefore unlawful.

     121.          Cincinnati’s rejection of the Restaurants’ claims was part of a policy by Cincinnati

to limit its losses during this pandemic, notwithstanding that the Policy provides coverage for

losses due to loss of use of property and from COVID-19 orders issued by the civil authorities.

     122.          Although industry trade groups have argued that insurance companies do not have

funds to pay claims related to COVID-19 and will require government assistance, the reality is that

insurers are simply trying to minimize their exposure. “According to data from ratings firms A.M.

Best Co., the insurance industry as a whole has $18.4 billion in net reserves for future payouts.” 7

     123.          Upon information and belief, Cincinnati collected well over a billion dollars in

property insurance premiums in 2019 alone. 8 Notwithstanding this, Cincinnati appears to be

categorically denying claims brought by business ordered to close following COVID-19, including

those brought by Plaintiff. This deliberate strategy and common policy, and the insurance

industry’s public requests for government assistance, suggest strongly that their true goal is

minimizing payments by any means necessary.

     124.          Cincinnati’s wrongful conduct alleged herein has caused significant damage, and if

left unchecked will continue to cause significant damage to Plaintiff.




7
  Leslie Scism, “U.S. Businesses Gear Up for Legal Disputes With Insurers Over Coronavirus Claims,” Wall Street Journal (March
6, 2020), available at https://www.wsj.com/articles/u-s-businesses-gear-up-for-legal-disputes-with-insurers-over-coronavirus-
claims-11583465668?mod=article_inline (last accessed May 4, 2020).

8
  National Association of Insurance Commissioners, “Property and Casualty Insurance Industry 2019 Top 25 Groups and
Companies by Countrywide Premium,” p. 5 https://www.naic.org/documents/web_market_share_ property_casualty.pdf?17 (last
accessed August 31, 2020).




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                                            PAGE 26
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                    Page 27 of 45 PageID 1244



   125.          As described above, the Restaurants suffered losses when COVID-19 and related

government orders caused them to lose physical access to, use of, and operations at and by the

Restaurants, their employees, and their customers. This includes, among other things, loss of the

ability to welcome customers onto the Restaurants’ physical premises, offer the physical dining

experience of eating on site, access or utilize any of the physical property associated with these

activities, access and utilize the ingresses and egresses at or to the restaurants or properties upon

which they depend in order to generate income. As a result of the Orders, physical components of

the Restaurants became unusable, untenantable, damaged, and/or lost the ability to generate

income.

   126.          As a direct result of this physical loss or damage, the Restaurants suspended

operations, lost business income, and suffered other related covered losses (including but not

limited to extended business income, lost inventory, and extra expenses). The extra expenses

include (but are not limited to) outdoor seating and related equipment and protective equipment

for employees.

   127.          Plaintiff brings this lawsuit against Cincinnati for declaratory relief, breach of its

contractual obligations under the all-risk commercial property insurance Policy to indemnify

Plaintiff for business losses and extra expenses, and other related losses resulting from the actions

taken by civil authorities to stop the human to human and surface to human spread of the COVID-

19 outbreak.

                                   V.      CAUSES OF ACTION

   128.          All conditions precedent to this action have been performed, have been waived or

are excused.




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                       PAGE 27
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                    Page 28 of 45 PageID 1245



   129.         The acts and omissions of Defendant described in the foregoing paragraphs give

rise to the following causes of action:

COUNT 1: DECLARATORY & INJUNCTIVE RELIEF – BUSINESS INCOME

   130.         Plaintiff Vandelay re-alleges each and every paragraph as though they are set forth

fully herein.

   131.         The Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, allows this Court to

declare the rights and other legal relations of the parties to this dispute.

   132.         An actual controversy has arisen and now exists between Plaintiff and Cincinnati

concerning the respective rights and duties of the parties under the Policy. Vandelay requested

coverage for COVID-19 related losses as specified in the Policy. Cincinnati responded with a letter

reserving its rights, but effectively denying coverage. Moreover, upon information and belief,

Cincinnati has refused other, similar claims claiming that COVID-19 losses are not covered by the

Policy.

   133.         Plaintiff contends that Cincinnati has breached the Policy in the following respects:

          a. Plaintiff suffered losses covered by the Business Income Coverage in the Policy;

          b. Cincinnati is obligated to pay for those losses; and

          c. Cincinnati has failed and refused to pay Vandelay for those losses.

   134.         Plaintiff therefore seeks a declaration of the parties’ respective rights and duties

under the Policy and requests the Court declare the aforementioned conduct of Cincinnati unlawful

and in material breach of the Policy so that future controversies may be avoided.

   135.         Pursuant to a declaration of the parties’ respective rights and duties under the

Policy, Plaintiff further seeks an injunction enjoining Cincinnati (1) from continuing to engage in

conduct in breach of the Policy in regards to coverage decisions under the Policy’s Business




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                     PAGE 28
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                    Page 29 of 45 PageID 1246



Income Coverage; and (2) ordering Cincinnati to comply with the terms of the Policy in regards

to coverage decisions.

COUNT 2: BREACH          OF   CONTRACT – ANTICIPATORY BREACH/REPUDIATION – BUSINESS
INCOME

   136.         Plaintiff Vandelay re-alleges each and every paragraph as though they are set forth

fully herein.

   137.         Vandelay and Cincinnati have a valid agreement.                Plaintiff has an all-risk

commercial property insurance Policy No. ECP0495629 issued by Defendant Cincinnati.

   138.         Plaintiff has performed all of its obligations as specified by the Policy, including

the payments of all premiums due and giving Cincinnati notice of Plaintiff’s claim.

   139.         Plaintiff has sustained a loss under the Business Income Coverage in the Policy

arising from the COVID-19 virus and associated state and local Stay at Home Orders.

   140.         Cincinnati has refused to perform under the Policy. Specifically, Cincinnati has

denied Plaintiff’s claim for Business Income related to COVID-19, and associated state and local

Stay at Home Orders, in breach of the Policy.

   141.         As a result of Cincinnati’s breach, repudiation or anticipatory breach, Plaintiff has

sustained damages in an amount to be determined at trial.

COUNT 3: DECLARATORY & INJUNCTIVE RELIEF – CIVIL AUTHORITY COVERAGE

   142.         Plaintiff Vandelay re-alleges each and every paragraph as though they are set forth

fully herein.

   143.         The Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, allows this Court to

declare the rights and other legal relations of the parties to this dispute.

   144.         An actual controversy has arisen and now exists between Plaintiff and Cincinnati

concerning the respective rights and duties of the parties under the Policy. Vandelay requested



PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                         PAGE 29
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                    Page 30 of 45 PageID 1247



coverage for COVID-19 related losses as specified in the Policy. Cincinnati responded with a letter

reserving its rights, but effectively denying coverage. Moreover, upon information and belief,

Cincinnati has refused other, similar claims claiming that COVID-19 losses are not covered by the

Policy.

   145.          Plaintiff contends that Cincinnati has breached the Policy in the following respects:

          a. Plaintiff suffered losses covered by the Policy’s Civil Authority Coverage in the

                Policy;

          b. Cincinnati is obligated to pay for those losses; and

          c. Cincinnati has failed and refused to pay Vandelay for those losses.

   146.          Plaintiff therefore seeks a declaration of the parties’ respective rights and duties

under the Policy and requests the Court declare the aforementioned conduct of Cincinnati unlawful

and in material breach of the Policy so that future controversies may be avoided.

   147.          Pursuant to a declaration of the parties’ respective rights and duties under the

Policy, Plaintiff further seeks an injunction enjoining Cincinnati (1) from continuing to engage in

conduct in breach of the Policy in regards to coverage decisions under the Policy’s Civil Authority

Coverage; and (2) ordering Cincinnati to comply with the terms of the Policy in regards to coverage

decisions.

COUNT 4: BREACH OF CONTRACT – ANTICIPATORY BREACH/REPUDIATION – CIVIL
AUTHORITY COVERAGE

   148.          Plaintiff Vandelay re-alleges each and every paragraph as though they are set forth

fully herein.

   149.          Vandelay and Cincinnati have a valid agreement. Plaintiff has an all-risk

commercial property insurance Policy No. ECP0495629 issued by Defendant Cincinnati.




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                      PAGE 30
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                    Page 31 of 45 PageID 1248



   150.          Plaintiff has performed all of its obligations as specified by the Policy, including

the payments of all premiums due and giving Cincinnati notice of Plaintiff’s claim.

   151.          Plaintiff has sustained a loss under the Civil Authority Coverage in the Policy

arising from the COVID-19 virus and associated state and local Stay at Home Orders.

   152.          Cincinnati has refused to perform under the Policy. Specifically, Cincinnati has

denied Plaintiff’s claim for Civil Authority Coverage related to COVID-19, and associated state

and local Stay at Home Orders, in breach of the Policy.

   153.          As a result of Cincinnati’s breach, repudiation or anticipatory breach, Plaintiff has

sustained damages in an amount to be determined at trial.

COUNT 5: DECLARATORY & INJUNCTIVE RELIEF – EXTRA EXPENSE COVERAGE

   154.          Plaintiff Vandelay re-alleges each and every paragraph as though they are set forth

fully herein.

   155.          The Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, allows this Court to

declare the rights and other legal relations of the parties to this dispute.

   156.          An actual controversy has arisen and now exists between Plaintiff and Cincinnati

concerning the respective rights and duties of the parties under the Policy. Vandelay requested

coverage for COVID-19 related losses as specified in the Policy. Cincinnati responded with a letter

reserving its rights, but effectively denying coverage. Moreover, upon information and belief,

Cincinnati has refused other, similar claims claiming that COVID-19 losses are not covered by the

Policy.

   157.          Plaintiff contends that Cincinnati has breached the Policy in the following respects:

          a. Plaintiff suffered losses covered by the Policy’s Extra Expense Coverage in the

                Policy;




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                       PAGE 31
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                    Page 32 of 45 PageID 1249



          b. Cincinnati is obligated to pay for those losses; and

          c. Cincinnati has failed and refused to pay Vandelay for those losses.

   158.         Plaintiff therefore seeks a declaration of the parties’ respective rights and duties

under the Policy and requests the Court declare the aforementioned conduct of Cincinnati unlawful

and in material breach of the Policy so that future controversies may be avoided.

   159.         Pursuant to a declaration of the parties’ respective rights and duties under the

Policy, Plaintiff further seeks an injunction enjoining Cincinnati (1) from continuing to engage in

conduct in breach of the Policy in regards to coverage decisions under the Policy’s Extra Expense

Coverage; and (2) ordering Cincinnati to comply with the terms of the Policy in regards to coverage

decisions.

COUNT 6: BREACH OF CONTRACT – ANTICIPATORY BREACH/REPUDIATION – EXTRA EXPENSE
COVERAGE

   160.         Plaintiff Vandelay re-alleges each and every paragraph as though they are set forth

fully herein.

   161.         Vandelay and Cincinnati have a valid agreement.           Plaintiff has an all-risk

commercial property insurance Policy No. ECP0495629 issued by Defendant Cincinnati.

   162.         Plaintiff has performed all of its obligations as specified by the Policy, including

the payments of all premiums due and giving Cincinnati notice of Plaintiff’s claim.

   163.         Plaintiff has sustained a loss under the Extra Expense Coverage in the Policy arising

from the COVID-19 virus and associated state and local Stay at Home Orders.

   164.         Cincinnati has refused to perform under the Policy. Specifically, Cincinnati has

denied Plaintiff’s claim for Extra Expense Coverage related to COVID-19, and associated state

and local Stay at Home Orders, in breach of the Policy.




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                     PAGE 32
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                    Page 33 of 45 PageID 1250



   165.          As a result of Cincinnati’s breach, repudiation or anticipatory breach, Plaintiff has

sustained damages in an amount to be determined at trial.

COUNT 7: DECLARATORY & INJUNCTIVE RELIEF – INGRESS AND EGRESS COVERAGE

   166.          Plaintiff Vandelay re-alleges each and every paragraph as though they are set forth

fully herein.

   167.          The Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, allows this Court to

declare the rights and other legal relations of the parties to this dispute.

   168.          An actual controversy has arisen and now exists between Plaintiff and Cincinnati

concerning the respective rights and duties of the parties under the Policy. Vandelay requested

coverage for COVID-19 related losses as specified in the Policy. Cincinnati responded with a letter

reserving its rights, but effectively denying coverage. Moreover, upon information and belief,

Cincinnati has refused other, similar claims claiming that COVID-19 losses are not covered by the

Policy.

   169.          Plaintiff contends that Cincinnati has breached the Policy in the following respects:

          a. Plaintiff suffered losses covered by the Policy’s Ingress and Egress Coverage in the

                Policy;

          b. Cincinnati is obligated to pay for those losses; and

          c. Cincinnati has failed and refused to pay Vandelay for those losses.

   170.          Plaintiff therefore seeks a declaration of the parties’ respective rights and duties

under the Policy and requests the Court declare the aforementioned conduct of Cincinnati unlawful

and in material breach of the Policy so that future controversies may be avoided.

   171.          Pursuant to a declaration of the parties’ respective rights and duties under the

Policy, Plaintiff further seeks an injunction enjoining Cincinnati (1) from continuing to engage in




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                      PAGE 33
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                    Page 34 of 45 PageID 1251



conduct in breach of the Policy in regards to coverage decisions under the Policy’s Ingress and

Egress Coverage; and (2) ordering Cincinnati to comply with the terms of the Policy in regards to

coverage decisions.

COUNT 8: BREACH OF CONTRACT – ANTICIPATORY BREACH/REPUDIATION – INGRESS                         AND
EGRESS COVERAGE

   172.         Plaintiff Vandelay re-alleges each and every paragraph as though they are set forth

fully herein.

   173.         Vandelay and Cincinnati have a valid agreement. Plaintiff has an all-risk

commercial property insurance Policy No. ECP0495629 issued by Defendant Cincinnati.

   174.         Plaintiff has performed all of its obligations as specified by the Policy, including

the payments of all premiums due and giving Cincinnati notice of Plaintiff’s claim.

   175.         Plaintiff has sustained a loss under the Ingress and Egress Coverage in the Policy

arising from the COVID-19 virus and associated state and local Stay at Home Orders.

   176.         Cincinnati has refused to perform under the Policy. Specifically, Cincinnati has

denied Plaintiff’s claim for Ingress and Egress Coverage related to COVID-19, and associated

state and local Stay at Home Orders, in breach of the Policy.

   177.         As a result of Cincinnati’s breach, repudiation or anticipatory breach, Plaintiff has

sustained damages in an amount to be determined at trial.

COUNT 9: DECLARATORY & INJUNCTIVE RELIEF – DEPENDENT PROPERTY COVERAGE

   178.         Plaintiff Vandelay re-alleges each and every paragraph as though they are set forth

fully herein.

   179.         The Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, allows this Court to

declare the rights and other legal relations of the parties to this dispute.




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                     PAGE 34
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                    Page 35 of 45 PageID 1252



   180.          An actual controversy has arisen and now exists between Plaintiff and Cincinnati

concerning the respective rights and duties of the parties under the Policy. Vandelay requested

coverage for COVID-19 related losses as specified in the Policy. Cincinnati responded with a letter

reserving its rights, but effectively denying coverage. Moreover, upon information and belief,

Cincinnati has refused other, similar claims claiming that COVID-19 losses are not covered by the

Policy.

   181.          Plaintiff contends that Cincinnati has breached the Policy in the following respects:

          a. Plaintiff suffered losses covered by the Policy’s Dependent Property Coverage in the

                Policy;

          b. Cincinnati is obligated to pay for those losses; and

          c. Cincinnati has failed and refused to pay Vandelay for those losses.

   182.          Plaintiff therefore seeks a declaration of the parties’ respective rights and duties

under the Policy and requests the Court declare the aforementioned conduct of Cincinnati unlawful

and in material breach of the Policy so that future controversies may be avoided.

   183.          Pursuant to a declaration of the parties’ respective rights and duties under the

Policy, Plaintiff further seeks an injunction enjoining Cincinnati (1) from continuing to engage in

conduct in breach of the Policy in regards to coverage decisions under the Policy’s Dependent

Property Coverage; and (2) ordering Cincinnati to comply with the terms of the Policy in regards

to coverage decisions.

COUNT 10: BREACH OF CONTRACT – ANTICIPATORY BREACH/REPUDIATION – DEPENDENT
PROPERTY COVERAGE

   184.          Plaintiff Vandelay re-alleges each and every paragraph as though they are set forth

fully herein.




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                      PAGE 35
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                    Page 36 of 45 PageID 1253



   185.         Vandelay and Cincinnati have a valid agreement.                Plaintiff has an all-risk

commercial property insurance Policy No. ECP0495629 issued by Defendant Cincinnati.

   186.         Plaintiff has performed all of its obligations as specified by the Policy, including

the payments of all premiums due and giving Cincinnati notice of Plaintiff’s claim.

   187.         Plaintiff has sustained a loss under the Dependent Property Coverage in the Policy

arising from the COVID-19 virus and associated state and local Stay at Home Orders.

   188.         Cincinnati has refused to perform under the Policy. Specifically, Cincinnati has

denied Plaintiff’s claim for Dependent Property Coverage related to COVID-19, and associated

state and local Stay at Home Orders, in breach of the Policy.

   189.         As a result of Cincinnati’s breach, repudiation or anticipatory breach, Plaintiff has

sustained damages in an amount to be determined at trial.

COUNT 11: DECLARATORY & INJUNCTIVE RELIEF – SUE AND LABOR COVERAGE

   190.         Plaintiff Vandelay re-alleges each and every paragraph as though they are set forth

fully herein.

   191.         The Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, allows this Court to

declare the rights and other legal relations of the parties to this dispute.

   192.         An actual controversy has arisen and now exists between Plaintiff and Cincinnati

concerning the respective rights and duties of the parties under the Policy. Vandelay requested

coverage for COVID-19 related losses as specified in the Policy. Cincinnati responded with a letter

reserving its rights, but effectively denying coverage. Moreover, upon information and belief,

Cincinnati has refused other, similar claims claiming that COVID-19 losses are not covered by the

Policy.

   193.         Plaintiff contends that Cincinnati has breached the Policy in the following respects:




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                         PAGE 36
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                    Page 37 of 45 PageID 1254



          a. Plaintiff suffered losses covered by the Policy’s Sue and Labor Coverage in the

                Policy;

          b. Cincinnati is obligated to pay for those losses; and

          c. Cincinnati has failed and refused to pay Vandelay for those losses.

   194.          Plaintiff therefore seeks a declaration of the parties’ respective rights and duties

under the Policy and requests the Court declare the aforementioned conduct of Cincinnati unlawful

and in material breach of the Policy so that future controversies may be avoided.

   195.          Pursuant to a declaration of the parties’ respective rights and duties under the

Policy, Plaintiff further seeks an injunction enjoining Cincinnati (1) from continuing to engage in

conduct in breach of the Policy in regards to coverage decisions under the Policy’s Sue and Labor

Coverage; and (2) ordering Cincinnati to comply with the terms of the Policy in regards to coverage

decisions.

COUNT 12: BREACH OF CONTRACT – ANTICIPATORY BREACH/REPUDIATION – SUE AND LABOR
COVERAGE

   196.          Plaintiff Vandelay re-alleges each and every paragraph as though they are set forth

fully herein.

   197.          Vandelay and Cincinnati have a valid agreement.           Plaintiff has an all-risk

commercial property insurance Policy No. ECP0495629 issued by Defendant Cincinnati.

   198.          Plaintiff has performed all of its obligations as specified by the Policy, including

the payments of all premiums due and giving Cincinnati notice of Plaintiff’s claim.

   199.          Plaintiff has sustained a loss under the Sue and Labor Coverage in the Policy arising

from the COVID-19 virus and associated state and local Stay at Home Orders.




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                      PAGE 37
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                  Page 38 of 45 PageID 1255



   200.         Cincinnati has refused to perform under the Policy. Specifically, Cincinnati has

denied Plaintiff’s claim for Sue and Labor Coverage related to COVID-19, and associated state

and local Stay at Home Orders, in breach of the Policy.

   201.         As a result of Cincinnati’s breach, repudiation or anticipatory breach, Plaintiff has

sustained damages in an amount to be determined at trial.

Count 13: Breach of Covenant of Good Faith and Fair Dealing

   202.         Plaintiff Vandelay re-alleges each and every paragraph as though they are set forth

fully herein.

   203.         When Cincinnati entered into the Policy with Plaintiff, Cincinnati undertook and

were bound to covenants, implied by law that it would deal fairly and in good faith with Plaintiff,

and not engage in any acts, conduct, or omissions that would diminish the rights and benefits due

Plaintiff or defeat the reasonable expectation of Plaintiff under its Policy with Cincinnati.

   204.         By its conduct alleged herein, Cincinnati breached the implied covenant of good

faith and fair dealing arising out of its Policy with Plaintiff including, but not limited to by (a)

unreasonably and in bad faith effectively denying Plaintiff’s insurance coverage to which it is

entitled; (b) failing and refusing to perform a fair, objective, good faith and thorough investigation

of the claim; (c) asserting coverage defenses that are legally and/or factually invalid, thereby

denying resolution of Plaintiff’s claim; and (d) placing unduly restrictive interpretations on the

terms of its insurance Policy for the purpose of denying coverage due, including but not limited to

refuting coverage and attempting to vary the term loss.

   205.         Cincinnati’s conduct appears to be nothing more than an attempt to put insured in

a position where they will be forced to accept lowball settlement offers simply from the fear that

their insurer will drag out proceedings well past the insured’s ability to remain financially viable.




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                      PAGE 38
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                  Page 39 of 45 PageID 1256



   206.         On information and belief, Cincinnati’s anticipated denial of coverage is based on

an internal, high-level directive to automatically deny all pandemic-related business-interruption

claims. Cincinnati’s reservation of rights and anticipated denial of coverage is unreasonable and

reflects a failure to adequately and reasonably investigate and evaluate Plaintiff’s claim, even

though Cincinnati knew, or should have known by the exercise of reasonable diligence that its

liability was reasonably clear under the circumstances. For these reasons, Cincinnati’s conduct

described herein constitutes a breach of the duty of good faith and fair dealing.

   207.         In committing its breaches, Cincinnati has acted with malice, shown a reckless and

outrageous indifference to a highly unreasonable risk of harm, and acted with a conscious

indifference to Plaintiff’s rights and welfare, thereby entitling Plaintiff to punitive and exemplary

damages against Cincinnati. As a direct and proximate result of the above-referenced breach,

Plaintiff has had to retain attorneys to enforce its rights to the insurance coverage to which it is

entitled and has thereby injured and damaged.

   208.         Plaintiff is therefore entitled to recover and seek in connection with this claim an

award of general damages and other monetary damages, including al foreseeable consequential

and incidental damages for diminution in value, loss of use, and other incidental damages and out-

of-pocket expenses, plus interest, in an amount to be determined at trial; punitive and exemplary

damages in amount to be determined at trial, costs of suit, and reasonable attorneys’’ fees in

connection with this action.

Count 14: Violation of Texas Prompt Pay Act

   209.         Plaintiff Vandelay re-alleges each and every paragraph as though they are set forth

fully herein.




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                     PAGE 39
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                 Page 40 of 45 PageID 1257



   210.        Cincinnati has failed to timely and promptly pay as required under Tex. Ins. Code

§§ 542.055-542.059. Despite Plaintiff’s timely and proper submission of its claim to Cincinnati,

Cincinnati did not: (1) make a reasonable or diligent determination of whether the claim was

payable within 30 days of receipt; and (2) notify Plaintiff in writing why the claim would not be

paid.

   211.        Cincinnati failed to timely investigate Plaintiff’s claim and request all information

reasonably necessary to investigate Plaintiff’s insurance claim within the statutorily mandated

deadlines.   Cincinnati’s conduct constitutes a violation of the Prompt Payment of Claims

subchapter of the Texas Insurance Code. Tex. Ins. Code § 542.055.

   212.        Cincinnati failed to accept or deny Plaintiff’s insurance claim within the statutory

mandated deadline of receiving the claim. Cincinnati’s conduct constitutes a violation of the

Prompt Payment of Claims subchapter of the Texas Insurance Code. Tex. Ins. Code § 542.056

   213.        Cincinnati failed to meet its obligations under the Texas Insurance Code regarding

payment of claims without delay. Specifically, Cincinnati has delayed payment of Plaintiff’s

insurance claim longer than allowed and, to date, Plaintiff has not yet received any payment for

Plaintiff’s insurance claim. Cincinnati’s conduct constitutes a violation of the Prompt Payment of

Claims subchapter of the Texas Insurance Code. Tex. Ins. Code § 542.058.

   214.        Cincinnati should be ordered to pay “in addition to the amount of the claim, interest

on the amount of the claim at the rate of 18 percent a year as damages, together with reasonable

and necessary attorney’s fees. Nothing in this subsection prevents the award of prejudgment

interest on the amount of the claim, as provided by law. Tex. Ins. Code § 542.060(a)




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                    PAGE 40
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                 Page 41 of 45 PageID 1258



   215.        Plaintiff was forced to retain the services of an attorney and law firm to represent

it with respect to its claims against Cincinnati because of Cincinnati’s wrongful acts or omissions.

Tex. Ins. Code § 542.060(b).

Count 15: Violation of Unfair Insurance Practices

   216.        Vandelay re-alleges each and every paragraph as though they are set forth fully

herein.

   217.        The Texas Insurance Code Chapter 541 sets out Unfair Methods of Competition,

Unfair or Deceptive Acts or Practices that insurance companies should not engage in, as well as

Unfair Settlement Practices, which includes things like: misrepresenting a material fact or policy

provision; failing to attempt in good faith to effect a prompt, fair and equitable settlement where

the insurer’s liability has become reasonably clear; failing to provide a policyholder with a

reasonable explanation of why a claim was denied or offer of compromise; and refusing to pay a

claim without conducting a reasonable investigation.

   218.        Cincinnati has failed and continues to fail and refuse to meet its obligations under

the Texas Insurance Code regarding payment of claims without delay due to its wrongful denial.

   219.        Cincinnati failed to fairly evaluate and investigate Plaintiff’s insurance claim, and

is obligated to do so under the Policy and Texas law. By failing to properly investigate the

insurance claim and wrongfully denying coverage and payment to Plaintiff, Cincinnati engaged in

unfair insurance and settlement practices prohibited under Texas law.

   220.        Cincinnati misrepresented to Plaintiff that its claim was not covered under the

Policy even though such loss was a covered peril. Cincinnati’s conduct constitutes a violation of

the Unfair Settlement Practices section of the Texas Insurance Code. Tex. Ins. Code

§541.060(a)(1).




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                     PAGE 41
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                  Page 42 of 45 PageID 1259



   221.        Cincinnati failed to make a good faith attempt to settle Plaintiff’s insurance claim

in a prompt, fair and equitable manner, although Cincinnati was aware of its liability to Plaintiff

under the Policy. Cincinnati’s conduct constitutes a violation of the Unfair Settlement Practices

section of the Texas Insurance Code. Tex. Ins. Code § 541.060(a)(2)(A).

   222.        Cincinnati failed to affirm or deny coverage of Plaintiff’s insurance claim within a

reasonable time. Specifically, Plaintiff did not receive timely indication of acceptance or rejection

regarding the full and entire claim, in writing from Cincinnati. Cincinnati’s conduct constitutes a

violation of the Unfair Settlement Practices section of the Texas Insurance Code. Tex. Ins. Code

§ 541.060(a)(4).

   223.        Cincinnati refused to compensate Plaintiff as required under the terms of the Policy

and failed to conduct a reasonable investigation. Specifically, Cincinnati failed to inspect the

premises or conduct any sort of reasonable investigation of Plaintiff’s claim. Cincinnati’s conduct

constitutes a violation of the Unfair Settlement Practices section of the Texas Insurance Code. Tex.

Ins. Code § 541.060(a)(7)

   224.        By its acts, omissions, failures and conduct, Cincinnati engaged in unfair and

deceptive acts or practices in the business of insurance in violation of Chapter 541 of the Texas

Insurance Code. Such violations include, without limitation, the following unfair insurance

practices:

          a. Engaging in false, misleading and deceptive acts or practices in the business of

             insurance in this case. See generally Tex. Ins. Code. § 541, et. seq.

          b. Engaging in unfair claim settlement practices. Tex. Ins. Code § 541.060

          c. Misrepresenting to Plaintiff the benefits under the Policy. Tex. Ins. Code            §

             541.051(1)(B);




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                     PAGE 42
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                     Page 43 of 45 PageID 1260



          d. Misrepresenting to Plaintiff pertinent facts or policy provisions relating to the

                coverage at issue. Tex. Ins. Code § 541.060(a)(1);

          e. Not attempting in good faith to effectuate a prompt, fair and equitable settlement of

                claim submitted in which liability has become reasonably clear. Tex. Ins. Code §

                541.060(a)(2)(A);

          f. Failing to affirm or deny coverage of Plaintiff’s insurance claim within a reasonable

                time. Tex. Ins. Code § 541.060(a)(4); and

          g. Refusing to pay Plaintiff’s claim without conducting a reasonable investigation with

                respect to the claim. Tex. Ins. Code § 541.060(a)(7).

   225.          Cincinnati’s conduct constitutes a violation of the Texas Insurance Code §542.057-

58. Cincinnati’s actions have damaged Vandelay in excess of the jurisdictional limits of this Court.

   226.          Furthermore, for Cincinnati’s noncompliance with the Texas Insurance Code,

Unfair Settlement Practices, Vandelay is entitled to actual damages, which include the loss of the

benefits that should have been paid pursuant to the Policy but for the wrongful denial, court costs,

consequential damages not covered by Vandelay’s Policy and attorney’s fees. For knowing

conduct of the acts described above, Vandelay seeks three (3) times the actual damages against

Cincinnati. TEX. INS. CODE §541.152.

                                        VI.     ATTORNEYS’ FEES

   227.          Plaintiff is entitled to recover its court costs and attorneys’ fees in accordance with

TEX. CIV. PRAC. & REM. CODE § 38.001 and TEX. INS. CODE §542.060

                                     VII.     EXEMPLARY DAMAGES

   228.          Plaintiff Vandelay re-alleges each and every paragraph as though they are set forth

fully herein.




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                        PAGE 43
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                    Page 44 of 45 PageID 1261



   229.         The acts of Cincinnati complained of herein were committed knowingly, willfully,

intentionally, with actual awareness, or with actual malice. In order to punish Cincinnati for such

unconscionable overreaching and to deter such actions and/or omissions in the future, Vandelay

seeks recovery from Cincinnati of exemplary damages as provided by Chapter 41 of the Texas

Civil Practice and Remedies Code and TEX. INS. CODE §542.060.

                                                NO WAIVER

   230.         By filing this lawsuit, Vandelay does not waive or release any rights, claims, causes

of action, or defenses or make any election of remedies that it has, but expressly reserve such

rights, claims, causes of action and defenses.

                                       CONDITIONS PRECEDENT

   231.         All conditions precedent to Vandelay’s right to recovery has been performed, have

occurred, and/or have been waived.

                                         REQUEST FOR RELIEF

        WHEREFORE, Vandelay Hospitality Group LP requests that declaratory judgment be

entered in Plaintiff’s favor as stated herein, and that Plaintiff have judgment against Defendant

The Cincinnati Insurance Company for all actual, consequential and special damages, as well as

exemplary damages, and that the Plaintiff recover its attorney’s fees, costs of court, and all such

other relief, general or special, legal or equitable, to which Plaintiff may show itself justly entitled.


Dated: November 4, 2020




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                         PAGE 44
 Case 3:20-cv-01348-D Document 42 Filed 11/04/20                 Page 45 of 45 PageID 1262



Dated:

                                           Respectfully submitted,
                                           FRIEDMAN & FEIGER, L.L.P.

                                           /s/ Shauna A. Izadi

                                           SHAUNA A. IZADI
                                           State Bar No. 24041170
                                           Email: sizadi@fflawoffice.com
                                           JASON H. FRIEDMAN
                                           State Bar No. 24059784
                                           Email: jason@fflawoffice.com
                                           KAITLYN COKER
                                           State Bar No. 24115264
                                           Email: kbeaman@fflawoffice.com
                                           5301 Spring Valley Road, Suite 200
                                           Dallas, Texas 75254
                                           (972) 788-1400 (Telephone)
                                           (972) 788-2667 (Telecopier)

                                           ATTORNEYS FOR PLAINTIFF


                                CERTIFICATE OF SERVICE

       I hereby certify that on November 4, 2020 I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system which will send notification of such filing to all parties who
have appeared and registered with CM/ECF.


                                                     _/s/ Shauna A. Izadi __________________
                                                     Shauna A. Izadi




PLAINTIFF’S SECOND AMENDED COMPLAINT –                                                    PAGE 45
